76924: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








20-46990: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 76924


Short Caption:IN RE: ESTATE OF SCHEIDE, JR.Court:Supreme Court


Related Case(s):76924-COA


Lower Court Case(s):Clark Co. - Eighth Judicial District - P082619Classification:Civil Appeal - General - Other


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					En Banc
					


To SP/Judge:09/25/2018 / Cohen, LarrySP Status:Completed


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


AppellantSt. Jude Children's Research HospitalRussel J. Geist
							(Hutchison & Steffen, LLC/Las Vegas)
						Todd L. Moody
							(Hutchison & Steffen, LLC/Las Vegas)
						Michael K. Wall
							(Hutchison & Steffen, LLC/Las Vegas)
						


Reference PartyEstate of Theodore Ernest Scheide, Jr.


RespondentTheodore E. Scheide, IIICary Colt Payne





Docket Entries


DateTypeDescriptionPending?Document


09/12/2018Filing FeeFiling Fee due for Appeal.


09/12/2018Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day.18-35636




09/12/2018Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 10 days.18-35638




09/12/2018Notice/OutgoingIssued Notice to File Case Appeal Statement/Civil. Due date: 10 days.18-35640




09/17/2018Filing FeeE-Payment $250.00 from Todd L. Moody


09/19/2018Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. Docketing Statement mailed to counsel for appellant - due: 20 days.18-36564




09/24/2018Notice/IncomingFiled Notice of Appearance.  Attorney Michael K. Wall, of Hutchison & Steffen appearing as counsel for appellant.18-37253




09/25/2018Settlement NoticeIssued Notice: Assignment to Settlement Program. Issued Assignment Notice to NRAP 16 Settlement Program.  Settlement Judge: Larry J. Cohen.18-37499




09/28/2018Order/ProceduralFiled Order.  Case Appeal Statement due:  10 days.18-38029




09/28/2018Notice of Appeal DocumentsFiled Case Appeal Statement.18-38120




10/03/2018Notice/OutgoingIssued Notice of Modification of Caption. Parties are advised to notify this office in writing within 10 days if the caption as modified does not accurately reflect the status of the parties.18-38791




10/05/2018Notice/IncomingFiled Notice of Appearance (Russel Geist as counsel for the Appellant).18-39212




10/09/2018Docketing StatementFiled Docketing Statement Civil Appeals.18-39652




11/14/2018Settlement Program ReportFiled ECAR/Appropriate for Settlement Program. This case is appropriate for mediation and a settlement conference is scheduled for January 23, 2019, 1:00 pm. (SC).18-904109




01/24/2019Settlement Program ReportFiled Interim Settlement Program Report. The parties did not settle at mediation, however the Settlement Judge encouraged parties to continue discussions and will update the court in four weeks.19-03727




02/15/2019Settlement Program ReportFiled Final Report/No Settlement. The parties were unable to agree to a settlement of this matter. (SC).19-07238




02/19/2019Settlement Order/ProceduralFiled Order: No Settlement/Briefing Reinstated. The parties were unable to agree to a settlement.  Appellant: 15 days transcript request; 90 days opening brief and appendix. (SC).19-07711




03/05/2019Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested:  09/30/16, 02/09/18, and 10/05/18.  To Court Reporter:  Transcript Video Services.  (SC)19-09834




03/25/2019TranscriptFiled Notice from Court Reporter. Katherine Rice stating that the requested transcripts were delivered.  Dates of transcripts: 09/30/16, 02/09/18, 10/05/18. (SC)19-13158




05/13/2019MotionFiled Stipulation for Extension of Time to File Opening Brief. (SC)19-20949




05/14/2019Notice/OutgoingIssued Notice Motion/Stipulation Approved. Appellant's Opening Brief due: June 19, 2019. (SC)19-21081




06/07/2019BriefFiled Appellant's Opening Brief.  (SC)19-24908




06/07/2019AppendixFiled Appendix to Opening Brief - Volume 1 of 9.  (SC)19-24920




06/07/2019AppendixFiled Appendix to Opening Brief - Volume 2 of 9.  (SC)19-24921




06/07/2019AppendixFiled Appendix to Opening Brief - Volume 3 of 9.  (SC)19-24922




06/07/2019AppendixFiled Appendix to Opening Brief - Volume 4 of 9.  (SC)19-24923




06/07/2019AppendixFiled Appendix to Opening Brief - Volume 5 of 9.  (SC)19-24924




06/07/2019AppendixFiled Appendix to Opening Brief - Volume 6 of 9.  (SC)19-24925




06/07/2019AppendixFiled Appendix to Opening Brief - Volume 7 of 9.  (SC)19-24926




06/07/2019AppendixFiled Appendix to Opening Brief - Volume 8 of 9.  (SC)19-24927




06/07/2019AppendixFiled Appendix to Opening Brief - Volume 9 of 9.  (SC)19-24928




07/05/2019Order/Clerk'sFiled Order Granting Telephonic Extension.  Respondent's Answering Brief due:  July 22, 2019.  (SC)19-28736




07/19/2019BriefFiled Respondent's Motion to Dismiss and Answering Brief (REJECTED PER NOTICE ISSUED ON 07/22/19). (SC)


07/22/2019Notice/OutgoingIssued Notice of Rejection of Filed Document (Respondent's Motion to Dismiss and Answering Brief). (SC)19-30709




07/22/2019MotionFiled Respondent's Motion to Dismiss.  (TRANSFERRED TO COA ON 12/19/19).  (SC)19-30751




07/22/2019BriefFiled Respondent's Answering Brief. (SC)19-30754




07/23/2019MotionFiled Appellant's Opposition to Motion to Dismiss Appeal.  (TRANSFERRED TO COA ON 12/19/19).  (SC)19-31043




07/26/2019MotionFiled Respondent's Reply to Opposition to Motion to Dismiss.  (TRANSFERRED TO COA ON 12/19/19).  (SC)19-31647




07/26/2019MotionFiled Respondent's Exhibits to Reply to Opposition to Motion to Dismiss. (TRANSFERRED TO COA ON 12/19/19).  (SC)19-31652




08/16/2019MotionFiled Stipulation for Extension of Time to File Reply Brief. (SC).19-34470




08/16/2019Notice/OutgoingIssued Notice Motion/Stipulation Approved. Appellant's Reply Brief due: September 20, 2019. (SC).19-34559




09/19/2019BriefFiled Appellant's Reply Brief. (SC)19-39115




09/20/2019Case Status UpdateBriefing Completed/To Screening. (SC)


12/19/2019Notice/OutgoingIssued Notice of Transfer Case to Court of Appeals.  (SC)19-51433




12/19/2019Case Status UpdateTransferred to Court of Appeals.  (SC)


03/26/2020Order/DispositionalFiled Order of Affirmance. "ORDER the judgment of the district court AFFIRMED." fn1 [The Honorable Jerome T. Tao, Judge, voluntarily recused himself from participation in the decision of this matter.] fn6 [Chip filed a motion to dismiss this appeal on July 22, 2019.  Having considered the arguments contained therein, we deny the motion, as capacity to sue is not a jurisdictional issue and was not raised below. Further, we hold that St. Jude timely and properly brought this appeal under NRS 155.190.]  Court of Appeals-MG/BB.


04/14/2020Case Status UpdateTransferred from Court of Appeals


04/14/2020Post-Judgment PetitionFiled Appellant's Petition for Review. Originally filed in the Court of Appeals on 4/13/20. (SC)20-14049




05/07/2020Order/ProceduralFiled Order/Answer Petition for Review.  Respondent's Answer due: 14 days.  (SC)20-17353




05/20/2020Post-Judgment PetitionFiled Respondent's Answer to Petition for Review. (SC)20-19194




06/22/2020Order/ProceduralFiled Order Directing Reply to the Answer to the Petition for Review.  Appellant shall have 14 days from the date of this order within which to file and serve a reply to the assertion in respondent's answer that the petition is untimely.  We stay issuance of the remittitur in this matter pending resolution of the petition for review.  (SC)20-22973




07/01/2020Post-Judgment PetitionFiled Appellant's Reply to Answer to Petition for Review. (SC)20-24490




07/27/2020Post-Judgment OrderFiled Order Granting Petition for Review.  fn1[The Honorable Mark Gibbons, Justice, did not participate in the decision of this matter.]  (SC)20-27250




07/27/2020Order/ProceduralFiled Notice of Voluntary Disclosure.  The undersigned has no bias for or against any party to this appeal.  The undersigned makes this disclosure, however, so that any party who believes it is appropriate to request recusal may do so.  Any recusal request should be made in writing within seven (7) days of the filing date of this Voluntary Disclosure.  (SC)20-27251




12/31/2020Opinion/DispositionalFiled Authored Opinion. "Reversed and remanded." Before the Court En Banc. Author: Silver, J. Majority: Silver/Pickering/Gibbons/Hardesty/Parraguirre/Stiglich/Cadish. 136 Nev. Adv. Opn. No. 84. En Banc. (SC).20-46990




01/15/2021Post-Judgment PetitionFiled Respondent's Petition for Rehearing. (SC)21-01547




01/15/2021Filing FeeFiling fee paid. E-Payment $150.00 from Cary Colt Payne. (SC)


01/19/2021Notice/IncomingFiled Respondent's Certificate of Compliance. (SC)21-01582




02/04/2021Post-Judgment OrderFiled Order Denying Rehearing. "Rehearing Denied." NRAP 40(c).  (SC)21-03446




03/01/2021RemittiturIssued Remittitur. (SC)21-05865




03/01/2021Case Status UpdateRemittitur Issued/Case Closed. (SC)


03/16/2021RemittiturFiled Remittitur. Received by District Court Clerk on March 2, 2021. (SC)21-05865





Combined Case View